Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001346
                                                         21-JAN-2015
                                                         02:58 PM




                           SCPW-14-0001346

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                   Q. BRITT CORMIER, Petitioner,

                                 vs.

             THE FAMILY COURT OF THE FIRST CIRCUIT,
                  STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the document submitted by

Petitioner Q. Britt Cormier entitled, “Notice of Appeal from the

Family Court First Circuit for not Filing Documents,” which was
filed as a petition for a writ of mandamus on December 8, 2014,

the document attached thereto and submitted in support thereof,

and the record, it appears that (1) the first circuit family

court has filed several petitions for temporary restraining

orders in which Petitioner sought relief against Kayla M. Malsol

and Charisse Gali, and (2) the most recent petitions were filed

in the first circuit family court on November 28, 2014.

Petitioner, therefore, fails to demonstrate that she is entitled

to the requested relief.   See Kema v. Gaddis, 91 Hawai#i 200,
204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action); Barnett v. Broderick, 84 Hawai#i

109, 111, 929 P.2d 1359, 1361 (1996) (mandamus relief is

available to compel an official to perform a duty allegedly owed

to an individual only if the individual’s claim is clear and

certain, the official’s duty is ministerial and so plainly

prescribed as to be free from doubt, and no other remedy is

available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, January 21, 2015.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2